EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Roosevelt Segarra on 02/26/2021.

Please replace all previous claim listings with the following: 

1. (Currently Amended) An apparatus comprising:
a plurality of memories;
a plurality of processors such that at least one processor is configured to:
execute for a first zone of a first user a computing application as a first process, wherein the first zone of the first user is assigned to a first processor and a first set of memory such that the first process is to execute on the first processor using the first set of memory and not execute on a second processor using a second set of memory;
execute for a second zone of a second user a computing application as a second process, wherein the second zone of the second user is assigned to the second processor and the second set of memory such that the second process is 
move the first process from an execution state to a wait state;
move the first process from the wait state to the execution state, wherein moving the first process from the wait state to the execution state includes determining that the first process is assigned to execute on the first processor and not the second processor, and executing the first process on the first processor based on the determination;
move the second process from the execution state to the wait state; and
move the second process from the wait state to the execution state, wherein moving the second process from the wait state to the execution state includes determining that the second process is assigned to execute on the second processor and not the first processor, and executing the second process on the second processor based on the determination;
determine that an amount of heat being produced by the first and second processors exceeds a threshold;
determine that a first application of the first zone of the first user and a second application of the second zone of the second user tend to execute simultaneously; and
based at least in part on determining that the amount of heat being produced by the first and second processors exceeds a threshold and that the first application and the second application tend to execute simultaneously, move the first zone of the first user to the third processor such that the first zone of the first user is assigned to the third processor.[[.]]


receive from the first process an indication to create another process for the first zone of the first user;
determine that the first zone of the first user is assigned to the first processor; and
based at least in part on determining that the first zone of the first user is assigned to the first processor, execute the another process for the first zone of the first user on the first processor.

3. (Previously presented) The apparatus of claim 2, wherein the instructions, when executed by the at least one processor, further direct the at least one processor to:
receive from the second process an indication to create another process for the second zone of the second user;
determine that the second zone of the second user is assigned to the second processor; and
based at least in part on determining that the second zone of the second user is assigned to the second processor, execute the another process for the second zone of the second user on the second processor.

4. (Previously presented) The apparatus of claim 3,
wherein the first processor is configured to store data on the first set of memory and the second set of memory;
wherein the second processor is configured to store data on the first set of memory and the second set of memory;
wherein the first zone of the first user is further assigned to the first set of memory such that the first process uses the first set of memory to store data and does not use the second set of memory to store data; and
wherein the second zone of the second user is further assigned to the second set of memory such that the 

5. (Previously presented) The apparatus of claim 4, wherein the instructions, when executed by the at least one processor, further direct the at least one processor to: receive from the first process an indication to allocate memory; determine that the first zone of the first user is assigned to the first set of memory; and based at least in part on determining that the first zone of the first user is assigned to the first set of memory, allocate memory from the first set of memory.

6. (Previously presented) The apparatus of claim 5, wherein the instructions, when executed by the at least one processor, further direct the at least one processor to:
receive from the second process an indication to allocate memory;
determine that the second zone of the second user is assigned to the second set of memory; and
based at least in part on determining that the second zone of the second user is assigned to the second set of memory, allocate memory from the second set of memory.

7. (Original) The apparatus of claim 6, wherein the first processor, the second processor, the first set of memory, and the second set of memory are physically situated within the apparatus, wherein the first processor is physically located closer to the first set of memory than the second set of memory, and wherein the second processor is physically located closer to the second set of memory than the first set of memory.

8. (Previously presented) The apparatus of claim 1,
wherein the first processor is configured to store data on the first set of memory and the second set of memory;
wherein the second processor is configured to store data on the first set of memory and the second set of memory;
wherein the first zone of the first user is further assigned to the first set of memory such that the first process uses the first set of memory to store data and does not use the second set of memory to store data; and
wherein the second zone of the second user is further assigned to the second set of memory such that the second process uses the second set of memory to store data and not the first set of memory to store data.

9. (Previously presented) The apparatus of claim 8, wherein the instructions, when executed by the at least one processor, further direct the at least one processor to:
receive from the first process an indication to allocate memory;
determine that the first zone of the first user is assigned to the first set of memory; and
based at least in part on determining that the first zone of the first user is assigned to the first set of memory, allocate memory from the first set of memory.

10. (Previously presented) The apparatus of claim 9, wherein the instructions, when executed by the at least one processor, further direct the at least one processor to:
receive from the second process an indication to allocate memory;
determine that the second zone of the second user is assigned to the second set of memory; and
based at least in part on determining that the second zone of the second user is 

11. (Original) The apparatus of claim 10, wherein the first processor, the second processor, the first set of memory, and the second set of memory are physically situated within the apparatus, wherein the first processor is physically located closer to the first set of memory than the second set of memory, and wherein the second processor is physically located closer to the second set of memory than the first set of memory.

12. (Previously presented) The apparatus of claim 1, wherein the first processor comprises a plurality of cores, and wherein the first zone of the first user being assigned to the first processor comprises the first zone of the first user being assigned to a subset of the plurality of cores such that the first process executes on one or more of the subset of the plurality of cores and does not execute on any core not part of the subset of cores.

13. (Cancelled)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY A TEETS/Primary Examiner, Art Unit 2195